ITEMID: 001-83178
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: TYURINY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Loukis Loucaides
TEXT: The applicants, Mr Yevgeniy Pavlovich and Mrs Nadezhda Alekseyevna Tyuriny are Russian nationals who were born in 1932 and 1943 respectively and live in Novosibirsk. They are represented before the Court by Mr I.V. Novikov, a lawyer practising in Novosibirsk. The Russian Government (“the Government”) were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants are spouses. They receive old-age pensions.
On 1 February 1998 the Law on the Calculation and Adjustment of State Pensions (“the Pensions Act”) introduced a new method of calculation of retirement benefits based on so-called “individual pensioner coefficient” (“the IPC”). The IPC was the ratio between an individual’s wages at the moment of retirement and the national average rate and was meant to maintain a link between a person’s pension and previous earnings.
The authority in charge of the applicants’ pensions – the Pension Fund Agency of the Zayeltsovskiy District of Novosibirsk (“the Fund”) – decided that the IPC to be applied to them should be 0.525. The applicants considered that this decision was arbitrary as it conflicted, in their opinion, with the Pensions Act. They brought a court action against the Fund for an increase of their pensions in accordance with Pensions Act.
On 7 October 1999 the Zayeltsovskiy District Court of Novosibirsk (“the District Court”) found for the applicants. It held that since the defendant had misinterpreted the Pensions Law, the applicants’ pensions should be increased in line with an IPC of 0.7. The court also recovered the pension arrears in the amount of 1,242.10 Russian roubles (RUB) and indexation in the amount of RUB 2,670.25 in favour of the first applicant, RUB 1,169.75 and 2,529.5 respectively, in favour of the second applicant.
On 7 December 1999 the Novosibirsk Regional Court (“the Regional Court”) rejected an appeal by the defendant. On the same date the judgment of 7 October 1999 acquired legal force.
On 21 January 2000 the Fund requested the District Court to re-consider its judgment of 7 October 1999 due to discovery of new circumstances. The Fund submitted that on 29 December 1999 the Ministry of Labour and Social Development had issued an Instruction on the Application of Limitations established by the Pensions Law (“the Instruction”). The instruction clarified how the Pensions Act should be applied. The Fund contended that since it had been unaware of that instruction at the moment when the judgment was passed, the judgment would have to be reconsidered. The Fund claimed that it had learned about the Instruction on 12 January 2000 and requested the District Court to postpone the enforcement proceedings of the judgment of 7 October 1999 until the examination of the request to re-consider the judgment.
On 27 January 2000 the District Court rejected the defendant’s request to postpone the enforcement proceedings. The Regional Court upheld the decision on appeal on 30 March 2001.
On 21 August 2000 the Fund submitted a new application for reconsideration of the judgment of 7 October 1999 due to discovery of new circumstances. This time the Fund claimed that on 24 April 2000 the Supreme Court of the Russian Federation had dismissed the complaint by a group of individuals challenging the Instruction. The Supreme Court found that the Ministry of Labour had acted within its competence when it had issued the Instruction, and that the Ministry’s interpretation of the Pension Act had been correct. The Fund contended that since it had been unaware of the decision of 24 April 2000 at the time of the judgment of 7 October 1999, the judgment would have to be reconsidered.
On 22 September 2000 the District Court granted the Fund’s application. The Court applied Article 333 of the Code of Civil Procedure according to which judgments could be re-considered in case of discovery of significant circumstances which were not and could not haven been known to the party concerned. The court found that the Instruction, as upheld by the Supreme Court, could serve as such a circumstance. No appeal lay against this decision. The court quashed the judgment of 7 October 1999, as upheld on 7 December 1999, and remitted the case for a new examination to the first instance court. The first applicant was present at the hearing.
After a fresh examination on 14 February 2001 the District Court dismissed the applicants’ claims in full having applied the Instruction. On 13 March 2001 the Regional Court rejected the applicants’ appeal against the judgment.
In the meantime, the applicants filed a new court action against the Pension Agency for wrong calculation of their retirement pension. On 1 February 2001 the District Court rejected their claims. By a decision of 15 March 2001 the Regional Court upheld the judgment.
Article 333 of the RSFSR Code of Civil Procedure of 1964 (in force at the material time) provided for grounds for reconsideration of final judgments on the basis of “newly-discovered circumstances”. Such grounds included, inter alia, significant circumstances which were not and could not have been known to the party which applied for reconsideration, and invalidation of a court ruling or another authority’s decision which had served as a legal basis for the judgment in question.
Article 334 required that an application for reconsideration of a judgment owing to the discovery of new circumstances should be lodged within three months after the discovery of the circumstances.
Pursuant to Article 337 a court, after having examined an application for reconsideration of a final judgment on the basis of newly-discovered circumstances, should either grant such an application and quash the final judgment or dismiss the application. Such a decision was not amenable to appeal.
